Citation Nr: 0931869	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
with antrectomy, vagotomy, subtotal gastrectomy, and 
postgastrectomy syndrome.  


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1982 to December 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the Veteran appeared at a hearing before a 
Decision Review Officer, and she withdrew her request for a 
hearing before the Board.  A transcript of the hearing is in 
the record. 

In a decision in April 2007, the Board denied the claim of 
service connection for peptic ulcer disease with antrectomy, 
vagotomy, subtotal gastrectomy, and postgastrectomy syndrome.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2008, the Court granted a Joint Motion for Remand by 
the parties, the Secretary of VA and the Veteran, who is 
represented by counsel, and vacated and remanded the case to 
the Board for readjudication consistent with the Joint 
Motion.

In August and in September 2008, the Veteran's attorney 
submitted additional evidence and waived the right to have 
the evidence initially considered by the RO. 

In April 2009, the Board obtained an independent medical 
expert opinion, and provided the Veteran and her attorney a 
copy of the medical opinion and afforded the Veteran the 
opportunity to submit further argument or evidence.  

In June 2009, the Board granted the Veteran's motion for 60 
day extension to file additional argument and evidence. 

In July 2009, the Veteran's attorney submitted additional 
evidence and waived the right to have the evidence initially 
considered by the RO. 


FINDING OF FACT

Peptic ulcer disease had onset in service, resulting in a 
post-service antrectomy, vagotomy, subtotal gastrectomy, and 
postgastrectomy syndrome. 


CONCLUSION OF LAW

Peptic ulcer disease with residuals of antrectomy, vagotomy, 
subtotal gastrectomy, and postgastrectomy syndrome was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2004 and in February 2007.  The 
notice included the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any non-Federal 
records on her behalf.  The VCAA notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable,

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication, but as the claim is granted, the Veteran is not 
prejudiced by the timing error. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service treatment 
records, VA records, and private medical records.  The 
Veteran was afforded a VA examination and the Board obtained 
an independent medical expert opinion. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty in service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service. 38 C.F.R. 
§ 3.303(d). 



Factual Background

The service treatment records show that in November 1982 the 
Veteran complained of abdominal cramping, nausea, and 
intermittent diarrhea associated with fatty and spicy foods.  
The assessment was peptic ulcer disease versus gall bladder 
disease versus irritable bowel syndrome.  A cholecystogram 
was normal and an upper gastrointestinal series showed no 
evidence of peptic ulcer disease or an inflammatory 
condition.  In December 1982, the Veteran complained of 
abdominal cramping and diarrhea and the impression was acute 
gastroenteritis.  In August 1986, she complained of diarrhea, 
nausea, and vomiting, and the impression was viral 
gastroenteritis.  In February 1989, she complained of stomach 
cramps and diarrhea, and the impression was acute 
gastroenteritis.  In April 1998, she complained of heartburn 
and indigestion, and the assessment was dyspepsia.  The 
report of separation examination is not of record.

During service, the Veteran was seen at a university clinic 
in January 1993 for mild heartburn, loose stools, and "gas 
noises."  History included occasional abdominal cramping and 
the impression was gastritis.  Also from September 1993 to at 
least May 1998, the Veteran was prescribed nonsteriodal, 
anti-inflammatory drugs (Nargesic or aspirin, Indocin, and 
Naproxen) for treatment of orthopedic injuries.  Other 
medications included Axid for peptic ulcer or for 
indigestion. 

After service on VA examination in February 2000, the Veteran 
denied symptoms of dyspepsia, nausea, vomiting, heartburn, or 
digestive problems.

Private medical records disclose that in January and February 
2001 the Veteran complained of acid reflux, indigestion, and 
irritable bowel symptoms. The assessment was gastroesophageal 
reflux disease.

Private medical records show that in April 2003 the Veteran 
had a sudden episode of gastrointestinal bleeding. An 
esophagogastroduodenoscopy (EGD) revealed a bleeding ulcer in 
the area of the duodenum. In May 2003, the Veteran was again 
treated for upper gastrointestinal bleeding. During a 
hospitalization in July 2003 the Veteran underwent an 
antrectomy, vagotomy, and subtotal gastrectomy. 

In a statement in January 2004, J.A.D, MD, a Board certified 
gastroenterologist, expressed the opinion that the Veteran 
had peptic ulcer disease while on active duty and that the 
scar tissue found during surgery for peptic ulcer disease in 
2003 was a continuation of the disease process. 

On VA examination in May 2004, after a review of the record, 
including the service treatment records, the VA physician 
expressed the opinion that the only inservice episode 
compatible with peptic ulcer disease occurred in April 1998 
when dyspepsia was noted, but it was less likely than not 
that dyspepsia was the cause or indication of the Veteran's 
eventual peptic ulcer disease.

In a statement in May 2005, J.A.D, MD, provided a rationale 
for his previous opinion, explaining that in 1982 and in 1983 
the Veteran was evaluated for abdominal pain in the upper 
abdomen.  On both occasions an upper gastrointestinal series 
was done and peptic ulcer disease was included in the 
differential diagnosis.  Therefore, it is obvious that her 
symptoms dated back to at least 1982 and 1983. Subsequent to 
that she received a variety of nonsteroidal anti-inflammatory 
drugs including Indocin, which are potent causes of peptic 
ulcer disease.  Also in April 2003, the Veteran was admitted 
for upper gastrointestinal bleeding secondary to nonsteroidal 
anti-inflammatory drug induced ulcers, and the nonsteroidal 
anti-inflammatory drugs were for treatment of service 
connected disabilities of the lumbosacral spine and knees 
disease. 

Dr. D. stated that peptic ulcer disease does not necessarily 
mean the presence of an ulcer at the time, but a process of 
hyperacidity leading to abdominal pain, and that peptic ulcer 
disease is a fairly generic term referring to hyperacidity 
and does not necessarily mean that ulceration is present that 
can be witnessed by an X-ray at the time.  The 
gastroenterologist stated that any trained gastroenterologist 
knows that on multiple occasions upper gastrointestinal 
series are negative and yet the patient either has 
inflammation or shallow ulcerations and on some occasion a 
very large ulcer will be missed on an X-ray. 



Dr. D. stated that the absence of findings on the upper 
gastrointestinal series of ulcer disease does not preclude 
the diagnosis of peptic ulcer disease, and the fact that the 
X-ray was negative is not as important as the fact that the 
Veteran had the X-ray for a reason and that the reason was 
abdominal pain and that pain was treated with Donnatal.  

In May 2005, the Veteran testified that initially during 
service she was trained to be an orthopedic specialist or 
technician and she then received training to become a 
licensed practical nurse and later, during service, she 
received a degree in nursing.  She testified that in service 
she had not always sought treatment for her gastrointestinal 
symptoms because the medical staff was often short handed and 
the physicians with whom she worked would write a 
prescription for her, but it was not put in her service 
treatment records.  She stated that during her 18 years of 
military service she was prescribed nonsteroidal anti-
inflammatory drugs for pain and Axid for treatment of ulcer 
disease, even though ulcer disease was not diagnosed.  The 
Veteran testified that ulcer disease was first formally 
diagnosed in 2003, and several physicians concurred that her 
gastrointestinal bleeding was caused by  nonsteroidal anti-
inflammatory drugs. 

In June 2007, the Veteran was evaluated by L.J.W., MD, who 
specialized in gastroenterology.  Dr. W. noted a history of 
episodic use of anti-inflammatory medications and 
gastrointestinal symptoms, dating to 1982 and that the 
Veteran indicated that her symptoms in service were very 
similar to those she had in 2003 when she presented with a 
duodenal ulcer.  Dr. W. stated that chronic duodenal ulcer 
disease was usually caused by Helicobacter pylori and anti-
inflammatory medications could also be a contributing factor.  
Dr. W. expressed the opinion that the most likely etiology of 
the Veteran's chronic duodenal ulcer disease was Helicobacter 
pylori infection with anti-inflammatory medications as a 
secondary contributing factor. 



Dr. W. indicated that it was entirely possible and reasonable 
to assume that her duodenal ulcer disease and Helicobacter 
pylori infection dated back many years, perhaps to the time 
when she presented with her symptoms in 1982, but this could 
not be proven on the basis of the record although it was a 
reasonable assumption based on the fact that her upper 
endoscopy in 2003 showed evidence of scarring, narrowing, and 
chronicity of her duodenal ulcer disease.  

Dr. W. also stated that the fact that the Veteran's upper 
gastrointestinal series in 1982 was normal, after several 
months of treatment, did not necessarily prove that the 
duodenal ulcer was not present at that time, but there was no 
clear objective evidence that an active ulcer was present at 
that time. However, the presence of chronic scarring at the 
time of the 2003 upper endoscopy would suggest that her 
duodenal ulcer disease was chronic in nature.    

In July 2007, Dr. D. concurred with the opinion of Dr. W.  

In January 2009, the Board requested an independent medical 
expert to review the Veteran's file and to express an opinion 
on the following question: 

Whether it was at least as likely as not that the 
Veteran's duodenal peptic ulcer disease, which was 
diagnosed in April 2003, had symptomatic onset 
during active military service?

In formulating opinion, please comment on the 
clinical significance of the Veteran's in-service 
gastrointestinal symptomatology as it pertains to 
suspected peptic ulcer disease, the upper 
gastrointestinal X-ray series, which was performed 
in late 1982, and the "scarring" (gastric outlet 
obstruction) found at the time of the subtotal 
gasrectomy performed in July 2003. 

In April 2009, the independent medical expert, Associate 
Professor of Medicine, Clinical Chief, Division of 
Gastroenterology, Duke University Medical Center, provided 
the following opinion: 

I do not feel that the Veteran's peptic ulcer 
disease had its symptomatic onset during active 
military service. While she did have a history 
of complaints in November 1982 of 7 weeks of 
crampy abdominal pain, nausea, and vomiting, and 
peptic ulcer disease was included in the 
differential, the upper gastrointestinal series 
did not show any indication of peptic ulcer 
disease.  This is not a perfect test, however, 
it was unlikely that the peptic ulcer disease 
was present at the time. The Veteran did 
complain of abdominal symptoms off and on over 
the intervening years, but always the 
intermittent complaints and, in fact, denied any 
abdominal symptoms or history of 
gastrointestinal complaints on several occasions 
including comprehensive visits in December 2001, 
March 2002, and in April 2002. Most interesting, 
from her admission note in May 2002, she denied 
any history of gastrointestinal disease and 
described her symptoms as having onset in April 
2003 and that she had "good health from a GI 
standpoint." 

While "scarring" was found, there is no way to 
predict when the onset of peptic ulcer disease 
began and with the information presented and it 
was not likely as not that peptic ulcer disease 
had onset during the Veteran's military career. 

In July 2009, after a review of the Veteran's records, 
F.E.Y., MD, stated that the Veteran's symptoms started during 
her military service. 

The record contains a statement from a friend of the Veteran 
and statements form her sisters, each dated in July 2009.  
The Veteran's friend stated that shortly after the Veteran 
was discharged from service she started having a variety of 
health problems, but was often without health insurance and, 
as a result, did not get the care she needed. 



One sister stated that initially during service the Veteran 
was well, but as the years passed her health began to 
deteriorate and on many occasions she had bouts of abdominal 
pain, diarrhea, vomiting, and difficulty eating normal food. 

Other sister stated that during the Veteran's military 
service the Veteran had often stated that she did not feel 
good and complained of having burning abdominal pain as well 
as heartburn. 

Analysis

It is not disputed that in service the Veteran had 
gastrointestinal symptoms, that peptic ulcer disease was not 
diagnosed during service, that she was treated with 
nonsteriodal, anti-inflammatory drugs for orthopedic 
injuries, and she was on a medication that is prescribed for 
gastrointestinal symptoms to include symptoms of ulcer 
disease or indigestion.  

Also, the evidence is undisputed that the Veteran currently 
suffers from the residuals of peptic ulcer disease to include 
antrectomy, vagotomy, subtotal gastrectomy, and 
postgastrectomy syndrome, which was first diagnosed after 
service in 2003. 

The remaining question is whether service connection may be 
granted when the disability was first diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where, as here, the determinative question involves medical 
causation, that is, evidence of an association or link 
between the current residuals of peptic ulcer disease and the 
gastrointestinal symptoms in service, competent medical 
evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

On the question of medical causation, there is competent 
medical evidence for and against the claim of service 
connection.  

The evidence in favor of the claim consists of the opinions 
of two private physicians, who specialize in 
gastroenterology.  

Dr. D. a Board certified gastroenterologist, expressed the 
opinion that the Veteran had peptic ulcer disease while on 
active duty and that the scar tissue found during surgery for 
peptic ulcer disease in 2003 was a continuation of the 
disease process.  Dr. D. explained that peptic ulcer disease 
does not necessarily mean the presence of an ulcer at the 
time, but a process of hyperacidity leading to abdominal 
pain, and that peptic ulcer disease is a fairly generic term 
referring to hyperacidity and does not necessarily mean that 
ulceration is present that can be witnessed by an X-ray.  Dr. 
D. stated that the absence of findings on the upper 
gastrointestinal series of ulcer disease in service did not 
preclude the diagnosis of peptic ulcer disease, and the fact 
that the X-ray was negative was not as important as the fact 
that the Veteran had the X-ray for a reason and that the 
reason was abdominal pain.  Also the Veteran received a 
variety of nonsteroidal anti-inflammatory drugs including 
Indocin, which are potent causes of peptic ulcer disease.  

Dr.W., who also specialized in gastroenterology, stated that 
chronic duodenal ulcer disease was usually caused by 
Helicobacter pylori and anti-inflammatory medications could 
also be a contributing factor.  Dr. W. expressed the opinion 
that the most likely etiology of the Veteran's chronic 
duodenal ulcer disease was Helicobacter pylori infection with 
anti-inflammatory medications as a secondary contributing 
factor.  Dr. W. also stated that the fact that the Veteran's 
upper gastrointestinal series in 1982 was normal did not 
necessarily prove that the duodenal ulcer was not present at 
that time, but there was no clear objective evidence that an 
active ulcer was present.  However, the presence of chronic 
scarring at the time of the 2003 upper endoscopy would 
suggest that her duodenal ulcer disease was chronic in 
nature.


The evidence against the claim consists of the opinion of the 
VA physician who expressed the opinion that the only in-
service episode compatible with peptic ulcer disease occurred 
in April 1998 when dyspepsia was noted, but it was less 
likely than not that dyspepsia was the cause or indication of 
the Veteran's eventual peptic ulcer disease.

Also, the independent medical expert (IME) did not find that 
the Veteran's peptic ulcer disease had its symptomatic onset 
during active military service.  The IME noted the Veteran's 
history of complaints in November 1982 when peptic ulcer 
disease was included in the differential, that the upper 
gastrointestinal series did not show any indication of peptic 
ulcer disease, that the Veteran had intermittent abdominal 
symptoms over the intervening years, that after service the 
Veteran denied any abdominal symptoms or history of 
gastrointestinal complaints on several occasions including in 
2001 and May 2002, and that she had "good health from a GI 
standpoint."  The IME also considered the "scarring, but 
stated that there was no way to predict when the onset of 
peptic ulcer disease began and with the information presented 
and it was not likely as not that peptic ulcer disease had 
onset during the Veteran's military career. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).

When, after careful consideration of the entire record, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  

In this case, where the significant facts are not disputed 
and considered in both opinions and as the same set of facts 
result in contradictory conclusions, the Board finds that 
there is an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim of service connection.  Under these circumstances, as 
there is a reasonable doubt regarding service origin, such 
doubt is resolved in favor of the Veteran.  38 C.F.R. 
§ 3.102.  

Accordingly, service connection for peptic ulcer disease with 
residuals of antrectomy, vagotomy, subtotal gastrectomy, and 
postgastrectomy syndrome is established. 


ORDER

Service connection for peptic ulcer disease with residuals of 
antrectomy, vagotomy, subtotal gastrectomy, and 
postgastrectomy syndrome is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


